Exhibit 10.9 Schedule of Board Fees The Compensation Committee and Board of Directors of Lakeland Financial Corporation adopted the following fee schedule effective January 1, 2013: Annual Director Retainer: $ Annual Audit Committee Chairman Retainer: $ Annual Lead Director and Compensation Committee Chairman Retainer: $ Annual Governance Committee Chairman Retainer: $ Annual Corporate Risk Committee Chairman Retainer $ Board Meeting Fee: $ per meeting Committee Meeting Fee: $ per meeting Annual stock grant: shares
